
140.  There can be no more pleasant duty for me than to extend to Mr. Thorn my congratulations and those of the Algerian delegation on his assumption of the presidency of this session of the General
Assembly. His qualifications for assuming such a responsibility and his own personal merits are sufficiently well known and sufficiently numerous for me not to have to expatiate on them in a way in which many speakers before me have done so eloquently. As he is a friend, I should only like to add that his election to lead the work of our Assembly does him honor as well as being a tribute to his country, Luxembourg, whose eminently positive role in the European Economic Community is known to us, and whose preoccupations and concerns are very often analogous to ours in a world where all too often reason is divorced from power.
141.	Since I have often on previous occasions underlined all the qualities possessed by our Secretary-General, Mr. Kurt Waldheim, I do not wish to offend his modesty by repeating here our deep appreciation of his tireless devotion to the service of our Organization and his invaluable contribution to its effulgence.
142.	The President and members of the Assembly will understand that I cannot conform with that part of established custom which dictates that one pay a tribute to the President of the last session. But to all those who in their statements found something to praise in the way in which I discharged my responsibilities, I should like to say how touched I am by their friendship and to remind them that my task would have indeed been impossible if I had not been able to rely on their support and their understanding.
143.	To compensate for its many drawbacks, my present position as the last speaker in the general debate provides me with the privilege of benefiting from all the analyses which have already been made here. We have, of course, had an opportunity once again to note the differences of opinion which have become customary. But there seems to be a fairly widespread feeling that a new spirit is emerging in the relations among nations, and that the confrontation which was predicted by some and which we all feared has finally given way to the beginning of a most promising co-operation. Since we have always advocated dialog in a free and loyal spirit, we can only rejoice at this feeling, to the extent that the expressions on which it is based embody a genuine desire on the part of all to accept and encourage those changes that are turning international society upside down. In the harmony that we wish to see reigning here, moderation in some quarters should in no case encourage or justify immobility on the part of others, and a spirit of realism on the part of all should in the final analysis provide a sufficiently positive trend to calm any impatience, and one reasonably calculated to neutralize any possible apprehensions.
144.	The discussions at the sixth special session and the twenty-ninth session of the General Assembly undoubtedly made it possible to bring out sharply the failures of the international system that had governed us for more than a quarter of a century. That revelation and the shock engendered by a serious economic crisis brought about an awareness among the developed countries that the situation was rapidly and dangerously running away from them and that they finally had to face up to radical changes that had been delayed for so long.
145.	It was in that context that some suddenly evinced their disquiet about the affirmation an
affirmation that was, however, foreseeable and far from spontaneous of a new majority which disturbed the old balance that had been so convenient for their interests. However, this is one of those facts whose prior acceptance is essential if a climate of understanding is to be established in our Organization.
146.	That acceptance should, furthermore, easily derive from an attachment to the democratic principles professed by those who differ from the majority. But it is precisely in the name of that democracy that an attempt is made to detract from the importance of the part played by the countries making up the majority of our community. That dialectic would have some validity if those who use it and who boast of their allegedly democratic traditions had the same respect for other peoples and demonstrated in their international behavior those virtues that should underlie democracy.
147.	Similarly, I should like to take up a reference that is frequently, and sometimes surprisingly, made to the concept of the universality of our Organization. Those who speak about it most frequently now did not seem to be very convinced of it in the recent past, and this sudden conversion has inevitably led to some doubts about the sincerity of their intentions. Our concept of the universality of the Organization is very clear, and we have already had an opportunity to formulate it. We consider that this universality is an ideal towards which the Organization should be guided, because its realization would mean that all the Members of the international community had the same faith in the principles of the charter and committed themselves to respect those principles. But that fundamental condition cannot be sacrificed to the search for universality at all costs, which would give access to this Organization to certain elements bent on bringing about its speedy destruction.
148.	Nothing should prohibit the admission of new Members that pledge to accept the obligations of the Charter; that kind of admission should not be subject to any other requirement that could be a matter for bargaining or any kind of political operations. However, that is precisely what has occurred twice recently in the Security Council in respect of the admission of the Republic of South Viet Nam and the Democratic Republic of Viet Nam. The fact that the United States of America explained the negative vote it cast on those two occasions by its adherence to the principle of universality deserves, perhaps, to be emphasized, but it hardly needs any comment. For it was by referring to that very principle that the United States opposed the suspension of South Africa to cite only one particularly significant example. If I did not fear I might err on the side of exaggeration, I would say that this is really a quite curious form of universality that, while excluding those which voluntarily assume the obligations of the Charter, automatically extends to all those which glory in systematically contravening the Charter's provisions.
149.	But that behavior on the part of a permanent member of the Security Council prompts us to pay particular attention to the serious consequences that could result from the arbitrary use of the right of veto, The assurances given by the great Powers on the way in which they intended to use this privilege seem to have been lost in oblivion, and in the archives of our
Organization. However, it seems quite clear that the right of veto, which is part and parcel of a precise philosophy and of well known intentions, cannot be left to the total discretion of the countries that benefit from it and that, furthermore, hardly need it to secure the paramount role which belongs to them in the regulation of world affairs.
150.	All this indicates, at any rate, that there is a need to reopen the discussion on the various elements contained in our Charter. The fact that that Charter has dominated international life for more than 30 years now does not necessarily prove that it is always responsive to the needs of our times. It is undoubtedly the application of the Charter that is far from being perfect. We willingly concede that point, but that makes it even more necessary, as we see it, to engage in a thorough study of the reasons why the Charter has not been respected, and of the measures to be provided for in it to ensure that it is implemented more seriously and more effectively.
151.	Everyone agrees in recognizing the importance of the changes that have occurred on the international scene during the past year. The super-Powers continue to seek in their mutual relations a balance based on a recognized division of their responsibilities. And the Conference on Security and Co-operation in Europe has extended to the rest of the developed world the principles underlying a detente that, generally speaking, has been greeted with much hope.
152.	It is important in that connexion that the will expressed at Helsinki to define international relations on the basis of security and co-operation not be limited to the prosperous areas of the world, and that detente, which has proved to be so necessary in this day and age, should be extended to other parts of the world: to Africa, beset by racism and exploitation; to the Middle East, where the Arab peoples are still denied their most legitimate rights; to the Mediterranean, where the crisis in Cyprus is worsening; to the Indian Ocean, where jockeying for position is seriously threatening the coastal States; and, finally, to all the parts of the third world exposed to aggression and economic blackmail. It is only that way that genuine detente can be brought about and thus promote a constructive dialog that will be to the benefit of the entire international community.
153 It would indeed be vain to hide behind a "Euro-centrism" that excluded the rest of the world. How can we dissociate European security from the threats which so dangerously affect the Mediterranean area? More than a year has passed since Cyprus had visited upon it, as the result of foreign instigation, events which are of major concern to the international community because of the very geographical position of the island and the nature of the political and human problems o which those events give rise. Despite the complexity of the situation, we remain convinced that thebonds that have been forged by history between the two communities on the island wil withstand ^ vicissitudes of the present day and will make it possible for those two communities to find in their diversity as in their national goals, the ways and means likely to result, through dialog and nego iat n n peacetu solutions that will preserve the legitimate "Jererts of all and, at the same time, guarantee the non-ahgn
ment, independence, integrity and territorial unity of the island, free from any foreign military presence.
154.	It is precisely because two major wars started in Europe that we cannot dissociate European security from that of the rest of the world.
155.	For example, tension has been stepped up in the Indian Ocean because of new imperialist undertakings. Whereas that region should serve to promote unity, peace and co-operation, it is in the course of becoming an area of confrontation in which the security and independence of the coastal States are overtly threatened. The situation is slowly but surely moving towards a state of crisis which is at present latent but may at any time take on uncontrollable dimensions. The community of nations therefore has the duty of forcefully reaffirming its desire to turn the Indian Ocean into a zone of peace, free of the presence of any foreign naval forces.
156.	However, in the rest of the world—that is, in other countries of the third world—a slow and difficult trend is continuing towards the accomplishment of the goals of political liberation and economic development, thanks to the persevering and often courageous action of their peoples.
157.	The lifting of the blockade against Cuba, which was decided on at the Costa Rica meeting of the Organization of American States, while confirming the results of the courageous struggle of the Cuban people and the farsightedness of its leaders, undoubtedly represented an important success for the Movement of Non-Aligned Countries in Latin America.
158.	The victory so dearly won by the peoples of Viet Nam and Cambodia has created a new situation in South-East Asia and must necessarily have an impact on the rest of Asia. A hotbed of war, which for many years had threatened international peace and security, has thus been extinguished; but building peace, a genuine and lasting peace, in that area will indeed be an arduous task, not only because of the tremendous ruins that have been created by war and the extent of the damages suffered by the countries and their populations, but also because of the breadth of the social and political changes entailed in such a fundamental conversion of the machinery of war into machinery of peace. We have no doubt that those peoples which could display so much courage and tenacity during the long years of their difficult struggle, and knew how to show imperialism the limits of its power will be able to shoulder their new responsibilities with the same valour and the same resolve, once again winning the unstinting admiration of the rest ot he world The sacrifices they have made were not only the price of their freedom and independence; they are the most precious contribution possible to the rehabilitation of small nations and an invaluable contribution to the establishment of a fairer international order. The international community must for its part show its recognition of what has been done and assure those peoples of its sympathy and solidarity with them ,n the task of reconstruction that they have undertaken.
159 We already had occasion to express our indignation at the fact that the request for admission to the United Nations of the two Vietnamese Republics has been rejected. This rejection which in itself is intolerable becomes even more reprehensible when it is a
question of countries which, more than many others, deserve their place amongst us. Our Organization is thus once again passing up an opportunity to play its genuine role of bringing about better understanding among peoples.
160.	A serious error compounded by serious injustice towards the Cambodian people has, fortunately, been repaired by the return to our Organization of the authentic representatives of Cambodia. This restitution of justice is exclusively the result of the efforts of the Cambodian people, which by its victorious actions made it inevitable. It might also have been the work of our Organization and might thus have spared the people of Cambodia additional suffering as a result of the futile prolongation of a senseless war. For that, it would have been necessary for the voice of reason to be heeded, and primarily by those who today still persist in their erroneous ways.
161.	We are all the more pleased to welcome the presence of the delegation of Cambodia in this Assembly, since we regard it as the symbol of the victory of its people and—no less important for us of the triumph of reason within our Organization.
162.	Will reason equally be able to triumph in the case of the problems that still have to be solved? Shall we finally see our Organization rid itself of the obstacles which it erected itself against the peaceful reunification of Korea? We believe that it is now high time finally to close this chapter of the cold war, which seems interminable and whose pages are not particularly to the credit of the United Nations. It is high time that this Organization play a positive part in the solution of the Korean problem, by first demanding the withdrawal of all foreign troops from South Korea and then leaving it to the Koreans themselves to settle their internal disputes, free from any external interference.
163.	With regard to the Middle East, our concerns are identical with those expressed here by all delegations; they are ail the keener since the evaluations of the situation are so contradictory, as are the predictions that have been made about its future evolution.
164.	The problem, as we all know, is highly complex and brings into play as many objective factors as subjective elements. Its prolongation has increased its complexity through the unleashing of a number of wars and the accumulation of their effects. But its core is still the question of the future of the Palestinian people.
165.	The recognition and satisfaction of the rights of the Palestinian people are the fundamental elements in any true solution to the Middle East crisis. It took a long time for international opinion to accept this truth, and the General Assembly finally enshrined it in its resolution 3236 (XXIX). There is virtue in any demarche in favor of a settlement of the Middle East problem only in so far as it takes into account the national rights of the Palestinian people and facilitates their realization.
166.	The Palestine Liberation Organization responded to the confidence placed in it by the international community by accepting that recognition as an additional responsibility which it fully assumed in its actions.
167.	In its struggle for freedom, the people of Palestine, at the international level, already has rights and will shortly have duties which call for greater recognition by the international community and which should be formulated more daringly and clearly. If, following the example of what has been done in the case of other peoples, the legitimacy of its struggle is no longer contested, there is still in the present situation some merit in providing the Palestinian people with more marked assistance.
168.	The Arab countries in the region, in particular those a part of whose territory is still occupied by Israel, undoubtedly have every right to do everything in their power to defend their territorial integrity. They are better placed than anyone to appreciate their true interests and to choose the most appropriate means of defending them. As we see it, there is no other limitation to this freedom of action except the interests of the other Arab countries, the strengthening of their global struggle and the protection of the Palestinian cause. With that proviso, we shall not cease to give our full support to any action by the Arab countries in the region aimed at the recovery of their territories and at ensuring their security. We believe that it is within this precise framework that we must consider the latest measures that have been adopted. We understand equally both the satisfaction of Egypt, which is making progress in the recovery of its territories, and the legitimate apprehensions of the other Arab countries and of the Palestinians.
169.	Under no circumstance would we wish to aggravate dissensions between sister countries in the region whose immediate and long-term interests call for the fullest solidarity. But we must agree with those who, for various reasons, have expressed their skepticism or concern over the new situation which has thus been created; as we see it, this concern is founded above all on the commitments undertaken by the United States to strengthen considerably the military potential of Israel and on the introduction into that already very sensitive region of United States technicians sent as observers. We are not convinced that this represents true progress towards a satisfactory settlement of the Middle East question, since it is based on an unequal bargain in which one side is "selling" what does not belong to it, whereas the other is recovering only part of what belongs to it and above all because that progress is not directed towards the satisfaction of the national rights of the Palestinian people.
170.	We are told that this is no more than a first step which is soon to be followed by others. If this is so, perhaps then our pessimism is premature and unfounded. But no one should have any illusions as to the dangers inherent in the present situation and the even greater dangers which would result from its exploitation to strengthen the position of Israel and weaken the unity of the Arab countries. The international community, in any event, should follow these developments with the greatest care and vigilance if it wants to avoid finding itself in the midst of a venture leading inevitably to disastrous consequences.
171.	The progress of decolonization of the African continent has been hailed universally as a victory of the struggle for liberation of peoples, and also as a success of the United Nations. The task of decolonization
carried thus to its successful conclusion will be one of the greatest claims to glory of our Organization and one of the most remarkable achievements of its 30 years of existence. It has made it possible to put an end to the period of colonial domination and exploitation and, by encouraging the emergence of young and free nations, it has given a completely new face to the international scene. These changes are the direct consequence of action that was sought and encouraged by the world community as a whole, and must be accepted as such, just as the changes they entail in the structures of the old international order must also be accepted with good grace.
172.	This year we have the pleasure of welcoming in our midst three new States: the People's Republic of Mozambique, the Democratic Republic of Sao Tome and Principe, and the Republic of Cape Verde. I wish to reiterate our wishes for their success and prosperity, while assuring them of our friendship and our continued and brotherly support.
173.	However, the situation prevailing in Angola appears to us to be of great concern, all the more so since that country is located within the limits of southern Africa, with its endless problems and repercussions. While that country is preparing to accede to independence, the internecine struggles among its liberation movements are already compromising the future of the State for which they have fought. We hope that the attempts now being made within the framework of the Organization of African Unity [OA U] to calm rivalries and unite the liberating forces will be crowned with speedy success. We appeal to all the leaders of the Angolan movements to put aside their resentments and rancor and rise above their temporary differences, pursuing the single goal of achieving the independence for which they have already made so many sacrifices, and rejecting any foreign intervention which would constitute a serious threat in the future to the sovereignty of the Angolan State which they intend to build.
174.	Since I am speaking of African questions and decolonization, I should like to say a few words about a liberation problem of direct concern to my country, that of the Sahara under Spanish domination. This problem has aroused a certain amount of concern since last year. At its last session, in fact, the General Assembly, accepting a request submitted by Morocco and supported by Mauritania and Algeria, asked the International Court of Justice to provide an advisory opinion concerning certain juridical aspects of the problem [resolution 3292 (XXIX)]. For its part, the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples decided to send a Visiting Mission to the Sahara, as well as to the different countries concerned, that is, Spain, Morocco, Algeria and Mauritania.
175.	The process of organizing the self-determination referendum has been provisionally suspended until such time as the International Court of Justice hands down its advisory opinion. The latter will no doubt make it possible better to appreciate both the Moroccan and the Mauritanian claims over the Saharan Territory. The Algerian Government, for its part, has already proclaimed, and repeats here solemnly, that it makes no claim over any part whatsoever of that Territory,
but that it considers that it is directly concerned in the manner in which decolonization will be carried out, since it naturally affects the peace and the future of the region to which Algeria belongs.
176.	The General Assembly has always envisaged this decolonization through the exercise by the people of the Sahara of its right to self-determination. Even when it agreed to suspend procedures pending the advisory opinion of the International Court, it made a point of reaffirming the right to self-determination of the populations of the Spanish Sahara and clearly stated that the request to the International Court was made without prejudice to the application of the principles contained in resolution 1514 (XV) on decolonization.
177.	The Algerian Government therefore considers that the route leading to the final decolonization of the Sahara is quite clear. The support that my Government, together with Morocco and Mauritania, has always given to General Assembly resolutions on this question does not permit it to envisage any other way of putting an end to Spanish domination over the Sahara than through the holding of a referendum on self-determination, to be both supervised and guaranteed by the United Nations. Such a solution, incidentally, would not be in conflict with the Moroccan and Mauritanian claims, but if those claims are to be met it would appear that there is no better course to follow than that of the express choice of the population itself. Thus the opinion of the population directly concerned will always remain the primary and decisive element in any settlement.
178.	The position of Algeria can therefore give rise to no ambiguity. By refusing a policy of interest and accepting a policy of principle, Algeria remains constant and faithful to decisions which have been taken for a long time, first jointly with the brother nations of Morocco and Mauritania and then repeatedly confirmed in the resolutions of OAU, the non-aligned countries and the General Assembly. Whatever shades of difference there may be in the various approaches to the question, they are all aimed at the decolonization of the Territory, at the triumph of the rights of peoples in conformity with the principles of the Charter, and at the promotion of regional cooperation.
179.	International economic relations now appear to be going beyond nostalgia for what used to be challenging both conservative attitudes and a public opinion which up to now has been conditioned by a partisan and rigid system of references. True, they are still objectively inegalitarian, but the holders of the strongholds of yesterday, then comfortably ensconced, now have to justify their situation and the privileges wrongfully acquired, and to recognize the rights of others.
180.	The group of industrialized nations is realizing more and more that it cannot continue without risk to deal with the present on the basis of the privileges of the past, and still less to deal with the future only on the basis of the concerns of today. Although the world is one, it is unfttrtunateLy divided on a material basis governed by mechanisms so unjust that they' provide some with far more than they need, while the majority cannot even hope for the bare necessities.
181.	The most recent special sessions appeared, however, to favor a change in that state of affairs. The approach is more pragmatic and the view of things is becoming clearer and more global. The affirmation of the primacy of economics is accompanied by a healthy awareness of the direct impact of the economy on international security. The new economic order is no longer viewed as a piecemeal readjustment to be made to specific distortions of the world economic system.
182.	While it is fallacious to assert that the energy crisis is at the root of the economic crisis we are all suffering from, it is none the less just to recognize that the countries of the Organization of Petroleum Exporting Countries [OPEC], through their unity and their dynamism, occupy an advanced position in the conquest of the new international economic order.
183.	On the occasion of their first summit meeting in Algeria, the producer countries decided to embark resolutely on a constructive dialog with the industrialized countries on the basis of equality of partnership and balance of interests. The provisional freeze in the price of oil until 30 September 1975 and the recent intentionally modest price rises agreed in Vienna were gestures of good will and represented substantial sacrifices by the members of OPEC, but they have not led to the expected efforts on the part of the industrialized countries to reduce inflationary pressures, which have recently increased, further reducing the loss in purchasing power of the producer countries.
184.	In an international context fundamentally disturbed by structural disorders in the economies of the developed countries, the Algeria summit meeting adopted specific measures with a view to strengthening the action directed to the exercise of national sovereignty over natural resources, and to contributing to the development efforts of the countries of the third world, in particular through readjustments in their balance of payments. That decision took the form of firm commitments covering a period of at least two years and amounting to $17,000 million, of which $4,000 million was effectively contributed by the OPEC countries. Those commitments represent 10.2 per cent of their gross national product, whereas the sums already allocated, according to World Bank statistics, represent 3 per cent of their gross national product. That is undoubtedly a remarkable effort when we are all aware that, to help their development, all that the developing countries could obtain from the industrialized countries was 0.4 per cent for the decade 1962-1972 and 0.3 per cent for the year 1973. Moreover, by rejecting attempts to make the Paris Conference a restricted meeting limited strictly to the energy problem, the seven countries which then represented the third world were able to thwart the divisive maneuvers which sought to dissociate the energy problem from those of other raw materials and development and to place themselves within the framework of the results of the special sessions of the United Nations General Assembly devoted to the new international economic order.
185.	The policy of trying to disrupt the unity of the developing countries by putting forward the fallacious notion that the difficulties of our countries are caused solely by the rise in oil prices has completely failed; and because oil represents the trump card not to say
the only card available to the developing countries in gaining their rights and defending their interests in the major negotiations to come, it is more important than ever to ensure the cohesion of the countries of OPEC in particular and the unity of all the developing countries in general.
186.	The unanimity just shown at United Nations level demonstrates the capacity of our countries to go beyond the stage of isolated claims and restrictive attitudes and to make the actions of the world community part of a dialectic of a global and united struggle. Indeed only the future will show whether the developments recently recorded represent a simple change in tactics or, on the contrary, respond to profound and real changes in outmoded concepts which were initially defended by the prosperous countries.
187.	How many times have we heard evoked at this very rostrum the dream of an international society from which not only the fear of war and the arms race but also the selfishness which nurtures injustice and the privileges which paralyse man's progress would be banished? Once again we proclaim our faith in the capacity of peoples to adapt to the new demands of this stage in history and to respond to the mission of leading the community of nations towards new heights of material prosperity and spiritual growth.
188.	My statement is deliberately limited to the few questions I have just mentioned, on which I thought it important to give the views of my Government. The agenda for the current session offers a wide spectrum of important problems of undeniable interest for the whole of the international community, on which my delegation will make known the position of Algeria at the appropriate time.
189.	The considerable scope of the general debate which is now coming to an end shows the attachment of all Member States to this Organization and the need they feel to express their concerns and apprehensions as well as to make suggestions for overcoming our difficulties. We believe that this is an extremely rich and varied exchange of views, which first permits a better understanding among all peoples and then directs the action of our Organization towards ever increasing effectiveness.
190.	After 30 years of existence this Organization is showing signs of real vitality and, defying all criticism and pessimistic forecasts, remains the indispensable instrument of international co-operation. The fact that it is necessary to remedy some of its imperfections, correct some of its shortcomings or modernize some of its institutions in no way detracts from the merit it has proved since its creation. The hope that our peoples place in it remains the highest tribute that it could wish for and the surest guarantee of its conservation and expansion.
